COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00391-CV


IN THE INTEREST OF L.M. AND
N.C., CHILDREN

                                     ------------

          FROM COUNTY COURT AT LAW NO. 2 OF WICHITA COUNTY
                     TRIAL COURT NO. 12,372-JR-F

                                    ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

      We have considered appellant’s “Motion to Dismiss Pending Appeal.” It is

the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).



                                                    PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and MEIER, J.

DELIVERED: March 5, 2015

      1
       See Tex. R. App. P. 47.4.